DETAILED ACTION
This communication is in response to the claims filed on 05/20/2022.
Application No: 17/008,422.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1, 3-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	 A method for linking Packet Detection Rules (PDRs) for optimizing throughput of combined Serving Gateway (SGW)/Packet Gateway (PGW) architecture, the method comprising:

determining a SGW and a PGW are co-located on a system and when the SGW and PGW are co-located on a same system then performing a Packet Forwarding Control Protocol (PFCP) session lookup for an uplink packet at the SGW,
 wherein performing a Packet Forwarding Control Protocol (PFCP) session lookup includes performing a Packet Forwarding Control Protocol (PFCP) session lookup based on a Tunnel End Point Identifier (TEID);

determining which PDR to use for sending the uplink traffic;
using the PDR to remove any tunneling protocol header;
checking the PDR to determine if the next hop is local;
when the next hop is local, then finding the PGW PDRs for a Tunnel End Point Identifier (TEID);
identifying a PGW PDR matching with the current packet;
performing any packet encapsulation; and
after performing any optional header checksum calculations, sending the packet.

 

The representative claim 8 distinguish features are underlined and summarized below:
 A method for linking Packet Detection Rules (PDRs) for optimizing throughput of combined Serving Gateway (SGW)/Packet Gateway (PGW) architecture, the method comprising:

determining a SGW and a PGW are co-located on a system and when the SGW and PGW are co-located on a same system then performing a Packet Forwarding Control Protocol (PFCP) session lookup for a downlink packet at the PGW, 
wherein performing a Packet Forwarding Control Protocol (PFCP) session lookup includes performing a Packet Forwarding Control Protocol (PFCP) session lookup based on a Tunnel End Point Identifier (TEID);

identifying a PGW PDR;
using the PDR to remove any specific packet headers;
checking the PDR to determine if the next hop is local;
when the next hop is local, then using the FTEID TEID to find the SGW PDRs a Tunnel End Point Identifier (TEID);
performing header encapsulation; and
after performing outer checksum calculations, sending the packet.

 
 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 8 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of DAO, Stojanovski and MIKLÓS teaches following:
 	DAO (US 20190191467 A1) teaches a network function and a method for associating a UE of a UE group to a PDU session with in a CN. The NF establishes a shared PDU session for the UE group before all of the UEs in the UE group register with the CN and binds a UE that has not yet registered with the CN to the shared PDU session when the UE registers with the CN, provided the UE will share at least one of a UL UP connection and a DL UP connection associated with the shared PDU session. The NF may be an SMF.

Stojanovski (US 11032873 B2) teaches user plane functions with uplink classifiers. Further, embodiments described provide mechanisms to ensure desired session continuity during UE mobility. Embodiments may enhance session continuity while maintaining user plane (UP) efficiency by enabling nodes to coordinate in a situation in which an application relocates (based on, for example, a UE mobility event) from a first DN access identifier (DNAI) to a second DNAI. The DNAI may be an identifier of a user plane access to one or more DN(s) where applications are deployed. As used herein, a DNAI may be understood as an entry point to a DN (for example, a local DN).

MIKLÓS (WO 2019243901 A1) teaches a method of operating a session management function SMF entity of a wireless communication network. An Ethernet context for a wireless terminal may be received from a first user plane function UPF entity, wherein the Ethernet context is provided for an Ethernet Protocol Data Unit PDU Session for the wireless terminal using the first UPF entity, and wherein the Ethernet context includes a Medium Access Control MAC address for the wireless terminal. The Ethernet context including the MAC address for the wireless terminal may be transmitted to a second UPF entity. Related methods of operating user plane function UPF entities of a wireless communication network may also be provided.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
 wherein performing a Packet Forwarding Control Protocol (PFCP) session lookup includes performing a Packet Forwarding Control Protocol (PFCP) session lookup based on a Tunnel End Point Identifier (TEID);

determining which PDR to use for sending the uplink traffic;
using the PDR to remove any tunneling protocol header;
checking the PDR to determine if the next hop is local;
when the next hop is local, then finding the PGW PDRs for a Tunnel End Point Identifier (TEID);
identifying a PGW PDR matching with the current packet;
performing any packet encapsulation; and
after performing any optional header checksum calculations, sending the packet.


DAO ) teaches a network function and a method for associating a UE of a UE group to a PDU session with in a CN; but failed to teach one or more limitations including, 
 wherein performing a Packet Forwarding Control Protocol (PFCP) session lookup includes performing a Packet Forwarding Control Protocol (PFCP) session lookup based on a Tunnel End Point Identifier (TEID);

determining which PDR to use for sending the uplink traffic;
using the PDR to remove any tunneling protocol header;
checking the PDR to determine if the next hop is local;
when the next hop is local, then finding the PGW PDRs for a Tunnel End Point Identifier (TEID);
identifying a PGW PDR matching with the current packet;
performing any packet encapsulation; and
after performing any optional header checksum calculations, sending the packet.


Stojanovski and MIKLÓS alone or in combination failed to cure the deficiency of DAO.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for linking Packet Detection Rules (PDRs) for optimizing throughput of combined Serving Gateway (SGW)/Packet Gateway (PGW) architecture. In one embodiment the method includes, determining a SGW and a PGW are co-located on a system and when the SGW and PGW are co-located on a same system then performing a Packet Forwarding Control Protocol (PFCP) session lookup for an uplink packet at the SGW; determining which PDR to use for sending the uplink traffic; using the PDR to remove any tunneling protocol header; checking the PDR to determine if the next hop is local; when the next hop is local, then finding the PGW PDRs for this FTEID; identifying a PGW PDR matching with the current packet; performing any packet encapsulation; and after performing any optional header checksum calculations, sending the packet. Further, The method optimizes the data-path by avoiding unnecessary hops between SGW & PGW PDRs in data flow resulting in improved throughput.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645